Citation Nr: 0417260	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left femur, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula, currently evaluated as 
10 percent disabling. 

3.  Entitlement to an increased rating for residuals of a 
fracture of the right wrist, currently evaluated as 10 
percent disabling. 

4.  Entitlement to the assignment of a higher disability 
evaluation for degenerative joint disease of the lumbar 
spine, L5-S1, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
February 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which established service connection for 
degenerative joint disease of the lumbar spine as 20 percent 
disabling.  The appeal also concerns a November 1998 rating 
decision, which increased the evaluation for residuals of a 
fracture of the left femur to 20 percent and which continued 
the ratings for the left tibia and fibula and right wrist.   

It bears emphasis that entitlement to service connection for 
degenerative joint disease of the lumbar spine was 
established in a June 27, 1998 rating decision, with notice 
of that determination forwarded to the veteran on July 13, 
1998.  A notice of disagreement was received at the RO as to 
that issue on July 8, 1999; however, a statement of the case 
has not been promulgated as to that claim.  Accordingly, the 
matter is remanded to the RO for disposition as appropriate.  
Manlincon v. West, 12 Vet App 238 (1999).

On a Statement in Support of Claim dated July 9, 1999, the 
veteran claimed entitlement to service connection for 
degenerative joint disease of both hips, for multiple scars, 
for pain and numbness down the left lower extremity, and for 
loss of use of the left gluteus, surgical.  Because those 
issues are not properly before the Board, they are referred 
to the RO for disposition as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to certain notice requirements.  Recent 
decisions by the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") have mandated that VA ensure 
strict compliance with the notice provisions of the VCAA.  In 
a statement dated October 12, 2001, the veteran reported a 
more current address and additionally indicated that he did 
not receive the VCAA notices previously mailed to his old 
addresses.  Although there is some question as to whether the 
veteran had actual notice of the VCAA, the Board considers 
that both the veteran and the interests of justice would be 
better served by another VCAA notice letter being sent to the 
veteran's correct address.

As noted above, the RO has not issued a statement of the case 
on the issue pertaining to the degenerative joint disease of 
the lumbar spine, L5-S1.  Where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board additionally 
observes that regulations governing evaluation of 
disabilities of the spine were changed effective September 
23, 2002, and then again amended, effective September 26, 
2003.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) and 68 
Fed. Reg. 51454-51458 (August 27, 2003).  However, thus far, 
only the old rating criteria were considered by the RO.  A 
statement of the case and/or supplemental statement of the 
case are required to contain "[a] summary of the applicable 
laws and regulations...and a discussion of how such laws and 
regulations affect the determination".  See 38 C.F.R. §§ 
19.29(b), 19.31.

At his hearing before the undersigned in December 2003, the 
veteran has suggested additional VA treatment records may be 
available that are pertinent to the present appeal.  The VA's 
statutory duty to assist includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

The Board notes that the record reflects that the veteran 
failed to appear for several scheduled contract C&P 
examinations in September 2001.  However, as noted above, the 
record did not contain a correct address for the veteran at 
the time.  Under the circumstances and given that the ratings 
for the disabilities on appeal are rather dated, the Board is 
of the opinion that current examinations should be provided.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  All notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) should be 
fully complied with.  See also 38 C.F.R. 
§ 3.159 (2003).  In particular, 
compliance with VA 's notice obligations 
under the VCAA should be ensured.

2.  The veteran should be requested to 
indicate where he has received VA 
treatment since August 2001.  Copies of 
all available VA clinical records for the 
period from August 2001 should be 
requested from the Atlanta VA Medical 
Center and any other VA facility 
identified by the veteran.

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity of the veteran's service-
connected left femur, left tibia and 
fibula, right wrist, and degenerative 
joint disease of the lumbar spine, L5-S1.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  All medically 
indicated tests should be accomplished.  
All clinical and special test findings 
should be clearly reported.  

The examination should also include range 
of motion testing of joints affected by 
the service-connected left femur, left 
tibia and fibula, right wrist, and 
degenerative joint disease of the lumbar 
spine, L5-S1, with special consideration 
as to whether or not there is additional 
functional loss due to pain, weakness, 
fatigue and incoordination.  The examiner 
should expressly report their findings in 
this regard and, if possible, report the 
extent of any additional functional loss 
(in degrees) due to pain, weakness, 
fatigue, and incoordination (including 
during flare-ups).  

The examiner should state whether there 
are any abnormal neurological findings 
pertaining to the degenerative joint 
disease of the lumbar spine, L5-S1,, 
i.e., symptoms compatible with sciatic 
neuropathy, such as characteristic pain 
and demonstrable muscle spasm or absent 
ankle jerk.  The examiner should state 
the frequency, severity, and duration of 
the attacks of the symptoms, if present.  

The examiner is also requested to 
indicate whether the degenerative joint 
disease of the lumbar spine, L5-S1, 
results in incapacitating episodes, which 
are defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  If incapacitating 
episodes are identified, the examiner is 
requested to indicate the total duration 
of episodes and the frequency of 
episodes.  

4.  After undertaking any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine whether increased ratings are 
warranted for residuals of fractures of 
left femur, left tibia and fibula and 
right wrist.  The RO should also 
expressly discuss the provisions of 38 
C.F.R. §§ 4.40, 4.45 in light of all 
examination findings.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

5.  The RO should also issue a Statement 
of the Case with respect to the veteran's 
disagreement to the June 1998 rating 
decision and the assigned disability 
evaluation for the lumbar spine 
disability.  In addressing the lower back 
disability claim, the RO should consider 
both the old and the current rating 
criteria as well as Fenderson v. West, 12 
Vet. App. 119 (1999) and the provisions 
of 38 C.F.R. §§ 4.40, 4.45 in light of 
all examination findings.  

The veteran should be advised of the need 
to submit a Substantive Appeal to 
continue with his appeal as to this issue 
and the time limits in which to do so.  
However, the issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




